Citation Nr: 0315045	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  97-10 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disorder, to 
include spondylolisthesis.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from May 1962 to November 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim of 
service connection for a back disability.  In September 1999, 
the Board remanded the veteran's appeal for further 
development.  

Initially, the Board notes that this was not the first time 
that the RO considered the veteran claim of service 
connection for a back disorder.  The RO, in an April 1963 
decision, denied service connection for a back disorder.  
This decision became final when not appealed.  See 
38 U.S.C.A. § 7105.  Thereafter, in a May 1993 decision, the 
RO denied the veteran's application to reopen a claim of 
service connection for a back disorder.  This decision also 
became final when the veteran failed to perfect his appeal.  
Id.  Whether a previously denied claim should be reopened is 
a jurisdictional matter that must be addressed before the 
Board may consider the underlying claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless 
of the RO's actions, the Board must initially address the 
question of whether "new and material" evidence has been 
presented sufficient to reopen this claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).


REMAND

A review of the record on appeal shows that the veteran, 
after being notified that the Veterans Law Judge that 
conducted his March 1999 personal hearing was no longer with 
the Board, requested a new hearing before a Veterans Law 
Judge at the local VA Office.  Accordingly, a remand to 
schedule the requested hearing is required.  See 38 C.F.R. 
§ 20.703 (2002).



To ensure compliance with due process requirements, this case 
is REMANDED for the following actions:

The RO should schedule a hearing for the 
veteran before a Veterans Law Judge at the 
local VA Regional Office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


